                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


TEVIN KEYON WATSON,
      Petitioner,

v.                                              CASE NO. 3:18cv84-MCR/HTC

MARK S INCH,
      Respondent.
                                         /


                                 O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 18, 2019. ECF No. 17. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).   The Court has made a de novo determination of all timely filed

objections, ECF No. 21.

      Having considered the Report and Recommendation, and the objections

thereto timely filed, the Court has determined that the Report and Recommendation

should be adopted.
                                                                          Page 2 of 2

Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.

      (2) The Clerk of Court for the United States District Court for the Northern

         District of Florida is directed to enter the following judgment: “The

         petition for writ of habeas corpus, ECF Doc. 1, challenging Petitioner's

         judgment of conviction and sentence in State of Florida v. Tevin Keyon

         Watson, Escambia County Circuit Court Case No. 2012-CF-5852, is

         DISMISSED WITH PREJUDICE as time barred”

      (3) The Clerk is directed to close the file for this case.

      DONE AND ORDERED this 11th day of July 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:18cv84-MCR/HTC
